DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/778,046, filed 01/31/2020, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a divisional application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Duplicate Claim Warning
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 12-13, 15, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sower (US Patent Publication No. 2003/0172697 A1).

In regard to claim 1, Sower discloses a poultry litter-based (e.g. poultry waste) [Paragraph 0067] inorganic fertilizer [Paragraph 0069] comprising:
treated poultry litter (e.g. organic waste treatment) [Paragraph 0120, Fig. 6] formed from a poultry litter that has been acidified with sulfuric acid [Paragraph 0193] to destroy pathogens [Paragraph 0089], 
and ammoniated (e.g. converting released ammonia) [Paragraph 0193], wherein the treated poultry litter has at least 30 wt.% ammonium sulfate formed from the reaction of ammonia with the sulfuric acid (e.g. about 40% ammonium sulfate) [Paragraph 0258], and therefore has more than 6 wt.% nitrogen based on the total weight (e.g. about 8.5% N when calculated from 40% ammonium sulfate present). Furthermore, the limitations directed to the method of treatment of the poultry litter represent product-by-process limitations and the claimed fertilizer product is not limited to the manipulations of the recited steps, only the structure implied by the steps [MPEP 2113].

	In regard to claims 2, 4 and 7, Sower teaches wherein the treated poultry litter has at least 40 wt.% ammonium sulfate formed from the reaction of ammonia with the sulfuric acid (e.g. about 40% 

	In regard to claim 5, although Sower does not explicitly disclose wherein at least 13% of the nitrogen is from nitrogen in the poultry litter, the source of the nitrogen (whether from the nitrogen in the poultry litter or alternative sources) does not form a patentable distinction from Sower’s teachings which described about 8.5% N when calculated from 40% ammonium sulfate present [Paragraph 0258].

	In regard to claims 6 and 13, Sower’s fertilizer derived from animal wastes comprises at least 0.91 wt.% potassium (e.g. a potassium content of at least about 5%) [Claim 1] and at least 2.5 wt.% total other nutrients (e.g. a phosphorous content of at least about 5%) [Claim 1].

	In regard to claim 8, Sower discloses a fertilizer comprising more than 10 wt.% nitrogen (e.g. at least about 10% nitrogen) [Claim 2].

	In regard to claim 12, Sower teaches a fertilizer comprising a metal sulfate (e.g. iron (II) sulfate) [Paragraph 0122].

	In regard to claim 15, Sower’s fertilizer is pathogen-free, odor-free and dust-free, obtained by temperature controlled incineration or combustion [Abstract]. It necessarily follows that incineration or combustion would destroy any viruses, viable weed seed, drugs, steroids, or pesticides as required by the claim.

In regard to claim 20, this is a product-by-process claim and product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]. In this case the structure implied by the steps is a final dry poultry litter-based inorganic fertilizer wherein the poultry litter-based inorganic fertilizer comprises: at least 8 wt.% nitrogen wherein at least 13 wt.% of the nitrogen is from nitrogen in the poultry litter; at least 30 wt.% ammonium sulfate; at least 0.91 wt.% potassium which results from compounds present in the poultry litter; at least 9 wt.% sulfur; and at least 2.5 wt.% total other nutrients, secondary nutrients, and micronutrients from compounds present in the poultry litter.

Sower discloses a poultry litter-based (e.g. poultry waste) [Paragraph 0067] inorganic fertilizer [Paragraph 0069] comprising treated poultry litter (e.g. organic waste treatment) [Paragraph 0120, Fig. 6] formed from a poultry litter that has been acidified with sulfuric acid [Paragraph 0193] to destroy pathogens [Paragraph 0089], and ammoniated (e.g. converting released ammonia) [Paragraph 0193], wherein the treated poultry litter has about 40% ammonium sulfate [Paragraph 0258], about 8.5% N when calculated from 40% ammonium sulfate present, and about 9.7% S when calculated from 40% ammonium sulfate present. Sower’s fertilizer derived from animal wastes comprises at least 0.91 wt.% potassium (e.g. a potassium content of at least about 5%) [Claim 1] and at least 2.5 wt.% total other nutrients (e.g. a phosphorous content of at least about 5%) [Claim 1]. Although Sower does not explicitly 

	In regard to claim 22, Sower teaches wherein the treated poultry litter has at least 40 wt.% ammonium sulfate formed from the reaction of ammonia with the sulfuric acid (e.g. about 40% ammonium sulfate) [Paragraph 025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9-11, 16-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sower (US Patent Publication No. 2003/0172697 A1).

In regard to claim 3, Sower discloses the treated poultry litter has about 40% ammonium sulfate) [Paragraph 0258]. Sower does not explicitly disclose a composition comprising at least 45 wt.% ammonium sulfate, however, the reference provides motivation for controlling the amount of nitrogen available in the fertilizer by incorporating nitrogen compounds such as ammonium sulfate [Paragraph 0171]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the NPK value of the fertilizer product by introducing additional ammonium sulfate within the claimed range. One of ordinary skill in the art would have been motivated to do so because fertilizer NPK can be tailored for specific markets [Paragraph 0171].

	In regard to claims 9-11, Sower teaches animal waste derived from chicken wastes [Claim 13]. Chicken waste is primarily bedding material and poultry excreta. While the reference does not explicitly disclose the weight percentage amount of bedding material, one of ordinary skill in the art would recognize chicken waste is typically comprised of at least 10 wt.% bedding material. While the Sower reference does not explicitly disclose carbonized carbon compounds formed from organic compounds present in the poultry litter reacted with the sulfuric acid, sulfur trioxide, or oleum and wherein the carbonized carbon compounds comprise carbonized bedding material, this process is an inherent process wherein the lignocellulose present in the poultry waste bedding material is converted to forms of carbon via addition of sulfuric acid.


	In regard to claims 18 and 19, Sower discloses a dry granular product fertilizer (see rejection of claims 1), produced by a dryer pelletizer [Paragraph 0185, 0190]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a “dry” fertilizer would necessarily exhibit a moisture content of less than 12 wt. % as required by the claim.

In regard to claim 21, Sower teaches animal waste derived from chicken wastes [Claim 13]. Chicken waste is primarily bedding material and poultry excreta. While the reference does not explicitly disclose the weight percentage amount of bedding material, one of ordinary skill in the art would recognize chicken waste is typically comprised of at least 10 wt.% bedding material. While the Sower reference does not explicitly disclose carbonized carbon compounds formed from organic compounds present in the poultry litter reacted with the sulfuric acid, sulfur trioxide, or oleum and wherein the carbonized carbon compounds comprise carbonized bedding material, this process is an inherent process wherein the lignocellulose present in the poultry waste bedding material is converted to forms of carbon via addition of sulfuric acid.

	In regard to claim 23, Sower’s fertilizer derived from animal wastes comprises at least 4.5 wt.% total other nutrients (e.g. a phosphorous content of at least about 5%) [Claim 1]. Commercially available inorganic plant nutrients can be incorporated into the fertilizer, including phosphoric acid [Paragraph 0146]. It lies within the level of one of ordinary skill in the art to incorporate inorganic plant nutrients and micronutrient in proportions suitable to satisfy specific market demands [Paragraph 0146].
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sower (US Patent Publication No. 2003/0172697 A1) as applied to claim 1 above, and further in view of Fulton (The Ohio State University, 2016).

	In regard to claims 14 and 24, Sower teaches a fertilizer in the form of a granule of standard size [Paragraph 0215]. The reference does not explicitly teach the granule size and crush strength.

	Fulton is directed to physical properties of granular fertilizers. Common values for physical properties of common US purchased granular fertilizers include a particle diameter in the range of 1.5 – 3 mm and a crush strength in the range of 3 – 5 Newtons [Page 11, Table 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate Sower’s granular product with a size and crush strength within the ranges taught by Fulton. One of ordinary skill in the art would have been motivated to do so because Sower teaches, generally, a granule of standard size [Paragraph 0215] and one would look to the Fulton prior art for confirmation of standard size and strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hadlocon. "Production of ammonium sulfate fertilizer using acid spray wet scrubbers." Agricultural Engineering International: CIGR Journal (2015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        January 5, 2022